DocuSign Envelope ID: 38D75585-0BAF-41E5-A0CB-275A4CA9CB7B
                      Case 2:15-cv-00612-RBL Document 179 Filed 02/20/20 Page 1 of 3




        1                                                               The Honorable Ronald B. Leighton
        2
        3
        4
        5                                UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
        6                                         AT TACOMA
        7
               CHERYL KATER and SUZIE KELLY,                     No. 15-cv-00612-RBL
        8      individually and on behalf of all others
               similarly situated,                               DECLARATION OF SUZIE KELLY
        9
      10                                Plaintiffs,

      11               v.
      12
               CHURCHILL DOWNS INCORPORATED, a
      13       Kentucky corporation, and BIG FISH
               GAMES, INC., a Washington corporation.
      14
      15                                Defendants.

      16
      17       MANASA THIMMEGOWDA, individually                  No. 19-cv-00199-RBL
               and on behalf of all others similarly situated,
      18                                                         DECLARATION OF SUZIE KELLY
                                        Plaintiff,
      19

      20               v.

      21       BIG FISH GAMES, INC., a Washington
               corporation; ARISTOCRAT
      22
               TECHNOLOGIES INC., a Nevada
      23       corporation; ARISTOCRAT LEISURE
      24       LIMITED, an Australian corporation; and
               CHURCHILL DOWNS INCORPORATED, a
      25       Kentucky corporation,
      26
                                        Defendants.
      27
                                                                         T OUSLEY B RAIN S TEPHENS PLLC
             DECLARATION OF SUZIE KELLY                                      1700 Seventh Avenue, Suite 2200
             Case Nos. 15-CV-612, 19-CV-199 - i                               Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
DocuSign Envelope ID: 38D75585-0BAF-41E5-A0CB-275A4CA9CB7B
                      Case 2:15-cv-00612-RBL Document 179 Filed 02/20/20 Page 2 of 3




        1   Pursuant to 28 U.S.C. § 1746, I declare and state as follows:
        2            1.      This declaration is based upon my personal knowledge unless otherwise
        3   indicated. If called upon to testify as to the matters stated herein, I could and would competently
        4   do so.
        5            2.      I am over the age of eighteen, and I am a named plaintiff in Kater et al. v.
        6   Churchill Downs Inc. et al., No. 15-cv-612 (W.D. Wash.).
        7            3.      I believe that each statement I made in the PBS NewsHour video contained in
        8   Plaintiffs’ Motion for Certification of a Rule 23(b)(2) Class and for Preliminary Injunction is true
        9   and accurate.
      10             4.      Often when I asked Big Fish to ban my account, my “VIP Host” responded by
      11    giving me more chips to keep playing.
      12             5.      My membership in Big Fish Casino’s VIP program meant that I had a personal

      13    concierge who would answer questions, solve problems, and respond to complaints. My VIP host
      14    was also authorized to “comp” me with free chips.
      15             6.      In my experience, VIP Hosts often encourage players to continue purchasing
      16    chips in order to maintain certain status levels and treatment, offer sales designed to entice
      17    people to buy more chips when people stop spending, and try to talk people out of quitting the
      18    game. I strongly believe that is because VIP hosts are paid on commission.
      19             7.      I have lost well over $300,000 to Big Fish Casino. I believe I was taken advantage

      20    of by Defendants’ predatory practices and I feel strongly that Defendants should be enjoined
      21    from taking advantage of other members of the proposed Injunction Class.
      22             8.      I understand that I must act as a fiduciary to the class, and that my duties in this
      23    case will involve producing documents and sitting for a deposition.
      24
      25
      26    //
      27
                                                                                 T OUSLEY B RAIN S TEPHENS PLLC
             DECLARATION OF SUZIE KELLY                                              1700 Seventh Avenue, Suite 2200
             Nos. 15-CV-612 AND 19-CV-199- 1                                          Seattle, Washington 98101-4416
                                                                                  Tel: 206.682.5600 • Fax: 206.682.2992
DocuSign Envelope ID: 38D75585-0BAF-41E5-A0CB-275A4CA9CB7B
                      Case 2:15-cv-00612-RBL Document 179 Filed 02/20/20 Page 3 of 3




        1            I declare under penalty of perjury that the foregoing is true and correct.
        2
        3
        4            Executed on February 20, 2020 at Plano, Texas.
        5
        6
                                                             Suzie Kelly
        7
        8
        9
      10
      11
      12

      13
      14
      15
      16
      17
      18
      19

      20
      21
      22
      23
      24
      25
      26
      27
                                                                                T OUSLEY B RAIN S TEPHENS PLLC
             DECLARATION OF SUZIE KELLY                                             1700 Seventh Avenue, Suite 2200
             Nos. 15-CV-612 AND 19-CV-199- 2                                         Seattle, Washington 98101-4416
                                                                                 Tel: 206.682.5600 • Fax: 206.682.2992
